DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed September 30, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the species IGFBP1 and HOXB7 in the reply filed on April 4, 2022 is reiterated for the record.
Claims 1-5 and 7-31 are currently pending. 
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claim 1-5 and 7-24 have been examined to the extent that the claims read on the elected genes (IGFBP1 and HOXB7). The additionally recited genes have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 9-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of HOXB7 and IGFBP1 and endometrial receptivity. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims are drawn to a method of predicting endometrial receptivity for embryonic implantation in a human subject (see preamble).  The claim is considered to encompass “predicting”, even if the claims does not recite an active process step of “predicting”. The broadest reasonable interpretation of the “predicting” step is that it may be accomplished by a mental process.  For example, one may “predict” the endometrial receptivity by thinking about the results of the determining step. 
The claims recite a step of “comparing” the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group, a non-receptive endometrial receptivity reference group, a pre-receptive endometrial receptivity reference group, and a post-receptive endometrial receptivity reference group. The broadest reasonable interpretation of the comparing step is that it can be accomplished by a mental process. Comparing has  been found by the courts to be an abstract ideas (e.g., the mental comparison in Ambry Genetics).
Additionally the claims recites a step of “identifying” the human subject as having: (i) a receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group, (ii) a non-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a non-receptive endometrial receptivity reference group, (iii) a pre-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a pre-receptive endometrial receptivity reference group, or (iv) a post-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a post-receptive endometrial receptivity reference group. The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental processes. For example, one may “identify” the endometrial status by thinking about the comparisons to the reference groups.  The “identifying” can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
Claim 12 recites a step of “instructing” a healthcare professional to select a treatment plan for the identified subject.  The broadest reasonable interpretation of “instructing”  is that it may be accomplished by a mental processes. For example, one may instruct a healthcare profession to select a treatment by verbally providing instructions or by writing down instructions.  Here it is not clear that the method actually requires an active process step of “administering” anything. 
Claim 13 recites a step of “selecting” a treatment plan for the identified subject.  The broadest reasonable interpretation of “selecting”  is that it may be accomplished by a mental processes. For example, one may select a treatment by thinking about the available treatments for subjects with non-receptive endometrial status.  Here it is not clear that the method actually requires an active process step of “administering” anything. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 1 as amended recites a step of “transferring a pre-implantation embryo into the human subject identified as having a receptive endometrial status. Here the transferring step is conditional and only occurs when the subject is identified as having a receptive endometrial status.  However the claims do not require identifying the human subject as having a receptive endometrial status.  The claims recite that the human is identified as having a receptive endometrial status, a non-receptive endometrial status, a pre-receptive endometrial status or a post receptive endometrial status.  The claim broadly encompasses situations where the individual is found to NOT have a receptive endometrial status and in those situations the transferring step does not occur.   Since the transferring step need not occur, claim 1 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 
In addition to the judicial exception the claims recite steps of “providing” a first biological sample obtained from a human subject at a first time point within a menstrual cycle and “determining” the gene expression profile of a panel of genes in the first biological sample using real time QPCR. Additionally the claims recite a step of “modifying” the human subjects clinical record to include the endometrial status. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception the claims recite steps of “providing” a first biological sample obtained from a human subject at a first time point within a menstrual cycle and “determining” the gene expression profile of a panel of genes in the first biological sample using real time QPCR. Additionally the claims recite a step of “modifying” the human subjects clinical record to include the endometrial status. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
First, an endometrial biopsy is obtained from a human subject. An endometrial biopsy can be taken using any of the methods or devices known in the art, e.g., a pipette, an endometrial pipelle, an aspirating device) (para 0093).
The OpenArray.RTM. technology is a real-time qPCR technology that uses small arrays of the size of a microscope slide. For example, each array contains 3072 through-holes, organized in 48 sub-arrays. Each through-hole represents the site of a single real-time qPCR reaction performed in a 33 nl reaction volume. In each sub-array one sample is processed and total of four arrays can be processed simultaneously which means that 192 samples (48.times.4) can be analyzed together. The technology is fully automated and loading of the array with sample DNA is automated and performed by a robotic system. In some embodiments of any of the methods described herein, endometrial receptivity testing can include one or more (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10) arrays (para 0099).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.  The Applicants state that claim 1 has been amended to recite a step of  “transferring a pre- implantation embryo into the human subject identified as having a receptive endometrial status”. The Applicants argue that this amendment obviates the rejection. 
This argument has been fully considered but is not persuasive. Claim 1 as amended recites a step of “transferring a pre-implantation embryo into the human subject identified as having a receptive endometrial status. Here the transferring step is conditional and only occurs when the subject is identified as having a receptive endometrial status.  However the claims do not require identifying the human subject as having a receptive endometrial status.  The claims recite that the human is identified as having a receptive endometrial status, a non-receptive endometrial status, a pre-receptive endometrial status or a post receptive endometrial status.  The claim broadly encompasses situations where the individual is found to NOT have a receptive endometrial status and in those situations the transferring step does not occur.   Since the transferring step need not occur, claim 1 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. The rejection is maintained.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-11, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamah (US 2013/0072748 Pub 3/21/2013) in view of  Diaz-Gimeno (Int J Dev Biol 58: 127-137 2014), Simon Valles (US 2012/0040849 Pub 2/16/2012) and Singh (Journal of Reproductive Health and Medicine 2016 Vol 2 pages 83-92).
	Regarding Claim 1 Hamamah teaches a method for assessing the endometrium receptivity of a patient, comprising a step consisting of measuring the expression level of eleven genes in an endometrial biopsy sample obtained from said patient wherein said genes are MFAP5, ANGPTL1, PROK1, NLF2, LAMB3, BCL2L10, CD68, TRPC4, SORCS1, FST and KRT80 (abstract).  Hamamah teaches method may further comprise a step consisting of comparing the expression level of the genes in the endometrial biopsy sample with a control, wherein detecting differential in the expression level of the genes between the endometrial biopsy sample and the control is indicative whether the endometrium is receptive. The control may consist in an endometrial biopsy sample obtained from a receptive endometrium or may consist of an endometrial biopsy sample obtained from a non-receptive endometrium (para 0011). Hamamah teaches that the method can be used for enhancing the pregnancy outcome of a patient by assessing the endometrium receptivity of the patient by performing the method of the invention and implanting the embryo when the endometrium is considered as receptive (paras 0014-0016, Fig 3). Hamamah teaches determination of the expression level of the genes can be performed by quantitative real time PCR (para 0021). Thus Hamamah teaches a method of predicting endometrial receptivity for embryonic implantation in a human subject, the method comprising: (a) providing a first biological sample (endometrial sample) obtained from a human subject at a first time point within a menstrual cycle; (b) determining the gene expression profile of a panel of genes in the first biological sample using real-time qPCR analysis; (c) comparing the determined gene expression profile in step (b) with a gene expression profile of the panel of genes in a receptive endometrial receptivity reference group and a non-receptive endometrial receptivity reference group; (d) identifying the human subject as having: a receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group or  a non-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a non-receptive endometrial receptivity reference group and (e) transferring a pre-implantation embryo into the human subject identified as having a receptive endometrial status.
	Regarding Claim 3 Hamamah teaches obtaining endometrial biopsies at day 7 (LH+7) after the LH peak (para 0065).  Hamamah further teaches methods wherein the human subject has previously undergone assisted reproductive treatment (para 0012 and 0091). 
Regarding Claim 7 Hamamah teaches a method  further comprising after identifying the human subject as having a non-receptive endometrial status obtaining a second biological sample from the human subject at a second time point and repeating steps (b) and (c) on the second biological sample (see Fig 3). 
Regarding Claim 8 Hamamah teaches a method comprising after identifying the human subject as having a receptive endometrial status, transferring a pre-implantation embryo into the identified human subject (paras 0014-0016, Fig 3). 
Regarding Claim10 Hamamah does not teach a method wherein a human subject is identified as having a post-receptive endometrial status, and the second biological sample is obtained from the human subject in another menstrual cycle, one or two days before the first biological sample was obtained from the human subject in the previous menstrual cycle. Regarding Claim 11 Hamamah does not teach a method wherein the human subject is identified as having a pre-receptive endometrial status, and the second biological sample is obtained from the human subject in another menstrual cycle, one or two days after the first biological sample was obtained from the human subject in the previous menstrual cycle. However Hamamah teaches that the Win test can help a subject detect their implantation window in cases where the subject has a delayed implantation window (para 0090, Fig 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Win test to help a subject detect their implantation window in cases where the subject has a delayed implantation window or an early implantation window as suggested by Hamamah.  It would have been obvious to collect the second biological samples 1-2 days prior to the first sample (in cases of early implantation window) or to collect the second biological samples 1-2 after the first sample (in cases of delayed implantation window) since it was known in the art that implantation can occur between days 19-24 of the menstrual cycle. 
Regarding Claim 15 Hamamah teaches a method wherein the human subject has a history of fertility issues (i.e., implantation failures) (para 0012, Ex 3). 
Regarding Claim 16 Hamamah teaches a method wherein the human subject has had one or more cycles of IVF (para 0012, 0017, Ex 3).
Regarding Claim 17 Hamamah teaches performing the method on human subjects that have had a previous ICSI (which is not IVF) (see Example 1). 
Regarding Claim 18 Hamamah teaches a method wherein the determining step occurs on a chip (para 0026). 
Hamamah does not teach comparing the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a pre-receptive endometrial receptivity reference group and a post-receptive endometrial receptivity reference group (clm 1).  Additionally Hamamah does not teach identifying the human subject as having: a pre-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a pre-receptive endometrial receptivity reference group, or a post-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a post-receptive endometrial receptivity reference group. 
However Diaz-Gimeno discloses the Endometrial Receptivity Array which is a 238 gene array that is used to diagnose a personalized endometrial window of implantation (WOI) for a given patient.  Diaz-Gimeno teaches that a predictor was trained with gene expression profiles obtained from samples at different stages of the menstrual cycle (proliferative, pre-receptive, receptive, and post-receptive) in order to be able to classify a test sample according to the gene expression values obtained with the array. The ‘non-receptive’ diagnosis, not only indicates that the endometrium is not ready for embryo adhesion, therefore making embryo transfer futile at this moment, but also gives us information about their profile of pre-receptivity or post-receptivity status (page 133). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah by additionally comparing  the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a pre-receptive endometrial receptivity reference group and a post-receptive endometrial receptivity reference group as suggested by Diaz-Gimeno.  In the instant case Diaz-Gimeno comparing the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group, a non-receptive endometrial receptivity reference group, a pre-receptive endometrial receptivity reference group, and a post-receptive endometrial receptivity reference group in order to identify a human subject as having: (i) a receptive endometrial status,  (ii) a non-receptive endometrial status, (iii) a pre-receptive endometrial status, or (iv) a post-receptive endometrial status, when the determined gene expression profile corresponds to a gene expression profile of the panel of genes of a post-receptive endometrial receptivity reference group. One of skill in the art would have been motivated to modify the method of Hamamah (which only compares the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group and a non-receptive endometrial receptivity reference group in order to identify a human subject as having: (i) a receptive endometrial status or  (ii) a non-receptive endometrial status) because the skilled artisan would have recognized the benefit of being able to further determine whether a subject that is non-receptive is non-receptive due to the fact that they are in the pre-receptive phase or the post-receptive phase of the cycle. Further the Diaz-Gimeno teaches that one of the benefits of being able to diagnose displacement of the WOI it that they can personalize embryo transfer in each patients as necessary and that this improves clinical success rates (page 133).

The combined references do not teach a method wherein the gene panel comprises IGFBP1 (clm 1).  The combined references do not teach a method wherein the biological sample is an endometrial biopsy obtained from the uterine fundus (clms 2 and 9). The combined references do not teach a method wherein the determining step is performed using a computer assisted algorithm (clm 22). 
However  Simon Valles teaches determining the receptivity of human endometrium from a gene expression profile (abstract). Simon Valles discloses genes which are involved in endometrial receptivity, including IGFBP1 (see Fig 1 on page 3 and Fig 2 on page 20). Simon Valle teaches obtaining an endometrial biopsy from the uterine fundus (claim 14 of the published application). Finally Simon Valles teaches using a bioinformatic program using different mathematical algorithms to classify the samples as receptive or non-receptive (para 0104). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah and Diaz-Gimeno by further measuring the expression level of the genes taught by Simon Valles that are involved in endometrial receptivity (including IGFBP1). It would have been obvious to include additional genes known to be involved in endometrial receptivity in the method of Hamamah for the benefit of being able to further evaluate the receptive state of a human endometrium as well as assess the state for diagnostic and therapeutic purposes. Further it would have been obvious to obtain the endometrial biopsy from the uterine fundus since this part of the uterus it was routine in the art to obtained samples from this part of the uterus. Finally it would have been obvious to perform the determining step using a computer assisted algorithm because such computer programs aid in the analysis of large amounts of complex data and are capable of classifying samples.  
The combined references do not teach a method wherein the gene panel comprises HOXB7 (clm 1).  
However Singh teaches that they used a whole genome expression array to compare gene expression in endometrial samples from patients who got pregnant from IVF-ET and those who did not get pregnant (abstract).  Singh teaches that in patients that did not get pregnant, the HOXB7 gene was over expressed in comparison to the patients that did get pregnant (Table 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah, Diaz-Gimeno, and Simon Valles by further measuring the expression level of the genes taught by Singh that are differentially expressed between patients who get pregnant and those that do not (including HOXB7). It would have been obvious to include additional genes known to be differentially expressed between patients who get pregnant and those that do not in the method of Hamamah and Simon Valle for the benefit of being able to further evaluate the patients likelihood of embryonic implantation and having a baby. 

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamah (US 2013/0072748 Pub 3/21/2013) in view of Diaz-Gimeno (Int J Dev Biol 58: 127-137 2014), Simon Valles (US 2012/0040849 Pub 2/16/2012) and Singh (Journal of Reproductive Health and Medicine 2016 Vol 2 pages 83-92) as applied to claims 1 and 3 above and in further view of Simon (Human Reproduction Vol 20 No 12 pages 3318-3327, 2005). 
	The teachings of Hamamah, Diaz-Gimeno, Simon Valles, and Singh are presented above. 
	The combined references do not teach a method wherein the human subject has previously undergone assisted reproductive treatment, and the first time point is seven days after administration of human chorionic gonadotropin (hCG) (clm 4).  The combined references do not teach a method wherein the human subject has previously undergone hormone replacement therapy cycles, and the first time point is five days after progesterone administration (clm 5).
	However Simon teaches performing gene expression studies on oocyte donors treated with either high or standard dose GnRH antagonist compared to treatment with a GnRH agonist or in natural cycles.  Simon teaches that on the first day that three follicles >17mm were measured, 10,000 IU of HCG were administered.  Simon teaches that daily progesterone was given vaginally from day 2 to day 7 after HCG administration.  Simon teaches that endometrial biopsies were taken on day HCG +7 (which also happens to be day progesterone +5) (pages 3319, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah, Diaz-Gimeno, Simon Valles, and Singh by obtaining the endometrial biopsy at 7 days after hCG or 5 days after progesterone as suggested by Simon.  It would have been obvious to an ordinary artisan to have obtained the endometrial biopsies during at these times because these timepoints fall within the likely window of implantation.  
	

9.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamah (US 2013/0072748 Pub 3/21/2013) in view of Diaz-Gimeno (Int J Dev Biol 58: 127-137 2014), Simon Valles (US 2012/0040849 Pub 2/16/2012) and Singh (Journal of Reproductive Health and Medicine 2016 Vol 2 pages 83-92) as applied to claims 1 and 18 above and in further view of Paulson (Fertility and Sterility Vol 96 No 3 Sept 2011). 
	The teachings of Hamamah, Diaz-Gimeno, Simon Valles, and Singh are presented above.  
The combined references do not teach a method wherein the human subject is identified as having a non-receptive endometrial status, and the method further comprises instructing a healthcare professional to select a treatment plan for the identified human subject (clm 12).  The combined references do not teach a method wherein the subject is identified as having a non-receptive endometrial status, and the method further comprises selecting a treatment plan for the identified human subject (clm 13).  The combined references do not teach that the treatment plan comprises a hormone replacement therapy cycle (clm 14). 
However Paulson teaches that endometrial receptivity can be induced by exogenously administered estrogen and progesterone in a variety of regimens (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah, Diaz-Gimeno, Simon Valles, and Singh by selecting a treatment plan comprising hormone replacement therapy when the subject is identified as having a non-receptive endometrium as suggested by Paulson.  One of skill in the art would have been motivated to select hormone replacement therapy for a subject with a non-receptive endometrium since Paulson teaches that endometrial receptivity can be induced by exogenously administered estrogen and progesterone in a variety of regimens (abstract). 
10.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamah (US 2013/0072748 Pub 3/21/2013) in view of Diaz-Gimeno (Int J Dev Biol 58: 127-137 2014), Simon Valles (US 2012/0040849 Pub 2/16/2012) and Singh (Journal of Reproductive Health and Medicine 2016 Vol 2 pages 83-92) as applied to claims 1 and 18 above and in further view of Li (Bioanalysis 2013 July 5(13)).
	The teachings of Hamamah, Diaz-Gimeno, Simon Valles, and Singh are presented above.  
	The combined references do not teach a method wherein the determining step occurs in an array comprising through-holes pre-spotted with primer/probe pairs (clm 19).  The combined reference do not teach a method wherein the determining step of each gene within the panel of genes is performed in a reaction volume of 0.005 µL to 100 µL (clm 20).  The combined references do not teach a method wherein the determining step of each gene within the panel of genes is performed in a reaction volume of 0.02 µL to 0.05 µL (clm 21).
	However Li discloses  the TaqMan™ OpenArray® NT Cycler System (Life Technologies, CA, USA), which provides for high-throughput, nanoliter-scale qPCR reactions. Over 3000 independent qPCR reactions can occur in 33 nl reactions on a high density array of wells (through-holes) on a microplate the size of a microscope slide (page 2).  It is noted that a 33nl reaction volume is equivalent to a 0.033µL reaction volume. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah, Diaz-Gimeno, Simon Valles, and Singh by using the TaqMan™ OpenArray® NT Cycler System to determine the gene expression profile as suggested by Li.  One of skill in the art would have been motivated to use this platform particularly since Li teaches that this nanofluidic platform can increase throughput, decrease required sample tissue and decrease cost (page 7). 

11.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamah (US 2013/0072748 Pub 3/21/2013) in view of Diaz-Gimeno (Int J Dev Biol 58: 127-137 2014), Simon Valles (US 2012/0040849 Pub 2/16/2012) and Singh (Journal of Reproductive Health and Medicine 2016 Vol 2 pages 83-92) as applied to claim 1 above and in further view of Funahashi (US 2016/0089366 Pub 3/31/2016). 
	The teachings of Hamamah, Diaz-Gimeno, Simon Valles, and Singh are presented above. 
The combined references do not teach modifying the human subject's clinical record to identify the human subject as having a receptive endometrial status, as having a non-receptive endometrial status, as having a pre-receptive endometrial status, or as having a post-receptive endometrial status (clm 23).  The combined references do not teach a method wherein the  clinical record is stored in a computer readable medium (clm 24).
However Funahashi teaches a method that includes modifying a subject's medical record to indicate that the subject is likely or not likely to respond to a therapy comprising lenvatinib or a pharmaceutically acceptable salt thereof. Funahashi teaches that the record is created on a computer readable medium (para 0025).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamamah, Diaz-Gimeno, Simon Valles, and Singh by modifying the human subjects medical record to indicate their endometrial status wherein the record is stored on a computer readable medium.  As demonstrated by Funahashi this was known in the art and one of skill in the art would have been motivated to do this for the benefit of keeping track of the patients tests results.

Response To Arguments
12.	In the response the Applicants traversed the rejections under 35 USC 103.  The Applicants argue that claim 1 recites, among other features, four endometrial statuses: (1) a receptive endometrial status, (ii) a non-receptive endometrial status, (iii) a pre-receptive endometrial status, and (iv) a post-receptive endometrial status. None of Hamamah, Simon Valles, or Singh, alone or in combination, teach or suggest at least the four endometrial statuses of independent claim 1. Applicants argue that the primary reference, Hamamah, relates to a method for assessing the endometrium receptivity of a patient including a step of comparing the expression level of the genes in an endometrial biopsy sample with a control, wherein the control may consist of an endometrial biopsy sample obtained from a receptive endometrium or may consist of an endometrial biopsy sample obtained from a non-receptive endometrium. Throughout the disclosure of Hamamah, only two endometrial statuses are discussed (either receptive or non-receptive).  This deficiency is not cured by Simon Valles or Singh. 
	This argument has been fully considered.  The previously rejected claims (before amendment) recited a step of “identifying” the human subject as having: (i) a receptive endometrial status, (ii) a non-receptive endometrial status, (iii) a pre-receptive endometrial status, OR (iv) a post-receptive endometrial status.   Because the limitations of the “identifying” step are recited in the alternative, Hamamah only required to teach at least one of (i)-(iv).  The claims as amended now recite a step of “comparing” the determined gene expression profile in step (b) with a gene expression profile of the panel of genes of a receptive endometrial receptivity reference group, a non-receptive endometrial receptivity reference group, a pre-receptive endometrial receptivity reference group, and a post-receptive endometrial receptivity reference group. This step was not previously recited and the examiner agrees that the combination of Hamamah, Simon Valles, and Singh do not teach this.  However new art rejections are set forth above which address the claims as amended. 
The Applicants further argue that the additionally cited references of Simon (Human Reproduction Vol 20 No 12 pages 3318-3327, 2005), Paulson (Fertility and Sterility Vol 96 No 3 Sept 2011), Li (Bioanalysis 2013 July 5(13)), and  Funahashi (US 2016/0089366 Pub 3/31/2016) do not correct for the deficiencies of the combination of Hamamah in view of Simon Valles and Singh. 
This argument has been fully considered but is not persuasive.  The Applicants arguments with respect to what is missing in the combination of Hamamah, Simon Valles, and Singh have been fully addressed above.  The response to Applicants arguments, as set forth above, applies equally to the additional grounds of rejection.  


Improper Markush Group
13. 	Claims 1-5 and 7-24 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush grouping: 

    PNG
    media_image1.png
    641
    589
    media_image1.png
    Greyscale

The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with endometrial receptivity. Accordingly, while the different genes are asserted to have the property of being correlated with endometrial receptivity, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with endometrial receptivity.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
14.	In the response the Applicants traversed the improper Markush rejection. 
	The Applicants argue that the members of the Markush group share a common use.  
The examiner agrees that the genes share a common use because they are disclosed in the specification as being useful for predicting endometrial receptivity.
	The Applicants further argue that the members of the Markush group belong to an art-recognized class. They argue that the 48 genes in claim 1 are recognized in the art as being related to endometrial receptivity and expression levels of two or more of the 48 genes of the Markush grouping can predict endometrial receptivity. Applicants began by performing a literature review of knowledge in the art in order to identify previously studied genes related to endometrial receptivity, embryo implantation, and maternal immune response, and identified 184 genes that satisfied those criteria (see, specification at p. 130, Table 3). Applicants went on to measure gene expression levels in patients with known endometrial receptivity statuses to identify differentially expressed genes that can be used to predict endometrial receptivity (see, Applicant’s Example 3, specification at pp. 129-138). Therefore, there was knowledge in the art that the genes of the Markush grouping of claim 1 are related to endometrial receptivity, embryo implantation, and maternal immune response, and there was an expectation based on that knowledge that the genes of the Markush grouping of claim 1 would each behave in the same way in the context of the claimed invention—namely, predicting endometrial receptivity status based on gene expression levels of two or more genes of the panel of genes. 
This argument has been fully considered but is not persuasive.  In the present situation the recited genes are not members of the same recognized physical or chemical class or the same art-recognized class.  Nowhere in the record has it been established that the genes included within the explicit scope of the claims are recognized by the art as being functionally equivalent. Just because a gene was known in the art to be related to “embryo implantation” or “maternal immune response” does not mean that it was recognized in the art as being useful for predicting “endometrial receptivity” because these are different things.  In fact the specification teaches that they identified 184 genes in the prior art literature related to endometrial receptivity, embryo implantation, and maternal immune response and then performed expression analysis to see which ones could be used to predict endometrial receptivity. They identified 88 genes that are significantly differentially expressed between subjects two and seven days following the LH surge.  In order to reduce the number of genes and refine the gene expression profiles into clinically relevant groups (non-receptive, pre-receptive, receptive, and post-receptive) samples with known receptivity status were obtained from a large number to patients undergoing IVF.  Based on these results 48 genes (which are in claim 1) that allow for prediction on endometrial status were identified.  So the genes that are actually predictive of endometrial receptivity were discovered by Applicants. This is evidence that there was no expectation from the knowledge in the art that each of the recited genes will behave in the same way in the context of the claimed invention. The prior art does not teach that the recited genes could be substituted one for the other, with the expectation that the same intended result would be achieved.  The rejection is maintained. 


15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634